Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continuity/Reexam Information for 16/963075 
    
        
            
                                
            
        
    

Parent Data16963075, filed 07/17/2020 is a national stage entry of PCT/US2019/014153 , International Filing Date: 01/18/2019PCT/US2019/014153 Claims Priority from Provisional Application 62619210, filed 01/19/2018 PCT/US2019/014153 Claims Priority from Provisional Application 62647282, filed 03/23/2018 PCT/US2019/014153 Claims Priority from Provisional Application 62679477, filed 06/01/2018




Status of the claims
.
Claims 1, 3-9, 21, 24, 35, 37 and 45 are pending.
Claims 2, 10-20, 22, 23, 24, 25-34, 36, 38-44 and 46-53 were cancelled.
Claims 1 and 3-6 were examined.
 Claims 7-9, 21, 24, 35, 37 and 45 were withdrawn from consideration as non-elected invention. 
No claim is allowed.
Amendments in claims were entered. 

Election of Invention
	Applicant elected with traverse Group I, directed to a composition comprising an androgen receptor antagonist and a kinase inhibitor. Claims 1-6 read on the elected group.
Election of Species
Applicant elects with/without traverse enzalutamide as the androgen receptor antagonist, cabozantinib as the kinase inhibitor, and renal cell carcinoma as the species of disease. Claims 1-4, 7-9, 21, 24, and 45 read on the elected species.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-9, 21, 24, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Phosphorylation in Renal Cell Carcinoma Remi Adelaiye-Ogala (Cancer Res (2018) 78 (11): 2886–2896. https://doi.org/10.1158/0008-5472.CAN-17-3386)Therapeutic Targeting of Sunitinib-Induced AR Phosphorylation in Renal Cell Carcinoma 

Ogala et al Androgen receptor (AR) plays a crucial role in the development and progression of prostate cancer. AR expression has also been reported in other solid tumors, including renal cell carcinoma (RCC), but its biological role here remains unclear. Through integrative analysis of a reverse phase protein array, we discovered increased expression of AR in an RCC patient–derived xenograft model of acquired resistance to the receptor tyrosine kinase inhibitor (RTKi) sunitinib. AR expression was increased in RCC cell lines with either acquired or intrinsic sunitinib resistance in vitro. An AR signaling gene array profiler indicated elevated levels of AR target genes in sunitinib-resistant cells. Sunitinib-induced AR transcriptional activity was associated with increased phosphorylation of serine 81 (pS81) on AR. Additionally, AR overexpression resulted in acquired sunitinib resistance and the AR antagonist enzalutamide-induced AR degradation and attenuated AR downstream activity in sunitinib-resistant cells, also indicated by decreased secretion of human kallikrein 2. Enzalutamide-induced AR degradation was rescued by either proteasome inhibition or by knockdown of the AR ubiquitin ligase speckle-type POZ protein (SPOP). In vivo treatment with enzalutamide and sunitinib demonstrated that this combination efficiently induced tumor regression in a RCC model following acquired sunitinib resistance. Overall, our results suggest the potential role of AR as a target for therapeutic interventions, in combination with RTKi, to overcome drug resistance in RCC.
Androgen receptor (AR) plays a crucial role in the development and progression of prostate cancer (AR expression has also been reported in other solid tumors, including renal cell carcinoma). AR signaling has been reported to promote progression in RCC via the HIF-2α/VEGF signaling pathway, by recruiting vascular endothelial cells (and by altering the AKT/NFκB signaling axis (However, AR has also been reported to potentially be a good outcome prognosticator in a retrospective analysis of patients with RCC (8), suggesting that the biological role played by AR in RCC remains unclear.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627